373



   OFFICEOFTHEA=ORNEY            GENERALOFTEXAS

                        AUSTIN




                                            tang the oplnlon
                                            rein reada in




                      tloneda~u~llyto eeoh 05
                  peoinotr of taaldCounty. That
               lved fwa dlroetad valarea!   tea-
               e lfQerw5, flnets08 from My other
aeurce fixed by Lou wning, into the ROM and Brid$e
Fund of uid County ohaX be expendeddo provu3od
for by Jav, u.idshall not be trwisferred u&n
my clrcumstanCeI  to 8ny othe fund, That oll
mcneyrcow     lntotheRoad8nd &id&e lund aP
aaid County frozetiw sale ot bonds, or V(Lrr(Ultl,
rhall rpeclri~allg be lallo#atsdiQ2 e dOfinite
projectprfor to the Wthoritatiw or 111aws
-able            X. 0. Ouvb~~ page P



        tbrb0r.         lla5t~5ad5l.lmoruysaau5nJwd5ad
                       into thb iwad and Bad&o Bund Of
        h.re*rkr QaorLng
        Ekxu Coi+nty, lncludlng           those moaey8 rraoivbd from
        direat twtlon, or Irw anly80uzobvhOt5ower,
        rhsll be axpwidvdfor only thaw purpor58to build
        uxluf.~tM.nRoads io&x~r Countyand 5ImrR55bl.5
        ~ttbsRo5dmdBrldyrPund          iP5whr5apvo-
        tit% preolMt, and rwh twds 5h8ll not k traw-
        forrbd to w OthW f&U&dQP lWd5, OF to be wed
        for any othbr pwpo50.~
            %lr Con5tltutlon,   &rtlOk 3, aao. %, pro-
        vibs, aawtg other thfrigs, 'Tha Il0;slatwe da&l
        no t,
            lxo5pt 55 othrvire prorld5dLLIthlr Corutltu-
        t1url,pass any loo81 OF lpeoiil l&w 8Ut+orialngl
              regu&tiAg th8 affairsof OOUPhlN, ottia5,
        io;n;,vards or who01 diatrJotr.' 'Andinnll
        other oa8e8 uhbro a prural lav e4a be mndr apoll-
        o8ble no lam1 OL"rpbai81l&v &a&l k ena&ed.
                 "&tioIe 8, tiot~on 9, of ttn               Cwstltutiw,
        vhioh pmvldw      Sav tJw Xwyi4     of             taxu   for spwi-
        fibd ywposu,      amag   othbr thug51
                "'And the     34 ' mtarb   55~ pu5            z068i  a~8   r0f
        tha   aNntoAan0.       lr thb publlo  roads           usl hf.ghuey8
        vlthout tha fowl notao. r5quimd for 5p5oUl or
        leaal &va.'
                 %a43   supremb   Gourt   fn   tha   wsb      of fit&t    va.
        Qutselt,Pbprtbd :a 201 s. Y. Rcporkr, *t peg5



        an att t H~Athb yWt Of thb &gUktilrb        by 5
        5paGi51
              “s11v to Pogul4te  tha arra.raOS the eounfq
        obich WI vlthlflthe lnbibltlonof Seation56, of
        Art1c1s3 Of the CoI~utltutlon.
             *IA thb &85, Of AWtln i&08. V8a kttO&, COr-
        lQlrrl0nof Appbb15r 288 s. Y. at pagb la& the Bow-
        tOA COWtg apbQid Rand &it, a5 t0 tha 5UpWVt8iOl%
       OfZ’Otirodl~OZttOAWAt  M d~AditUXW    Oih & dS,
       usheld Unoarutltutlomla5 a *peal51I5v crgu&t;-
       lug tha arfl8raof the county.
           “In vlou OP th8 above &tlalas &ad the Conatl-
       tutLOA5~d t& holding Of t& IlU&?Waa cowt iA t&o
       aben 01t.d oaaaa  you am r+qwated to randersol:
       WUr             OgiRiWU         iOUh9tbUP      @PAOtt&             mt
       to Ssetien            lf3 of Chclg. l37 of S. 8. lo.                 573,        Amtr
       oP    the        42116 t~sbture,            Regular     Sessio~a,       15 opwa-
       clve to prohibitthe trambier of funds,                               omlrg   into
       thoRoM.andBrLdga Fuad,to other fmda of the
       aeunty.  or, 1 8lwh so0t1on18 luraatIlIt1tut1mal
       w&r             the previ*iaD    OP Artlola        3,      kotfen           %,     OP
       t&      8tAtO       (lOA#t%tUtiQA?
                   *             I
                       . . . .

                   Tha County Read &nd Brldy                   Fund propar 15 dar1r.d
fro*   oeliuty tu85, autollr0biJ.e
                               regLrtmtiaJ%                              roea       5&i    SlIMS   556
rafatwe5.     rnlp05ltlonof that pation 0r 6he county road
&ml bridge fuad aonslatlng of aut~pbila rrgirtratlon  fro5 f5
  evermd by suticm 10 0r Article657~. t~Fzmn'5 Aaaotat8d
& IV&l Matuk~r. The pertllrcmt  provlaiew af said aeation reti
as   Iol&var
                   *
       cr*t*o; th8 Resd and Bridge
       gmvsydJto             &$eythe salary         or’ aaqwrwtien                 ai my
                    .er County Cwalaa%omr, but all emid
                    w rum3 far the oonrtrwtlan  8iadma-
       toaa.nw of latrrrl re5da ia w.mh amnty under tha
       8u~tv1514A of tb Gounty m&la5er, if                                 t&or.        be ome,
       &Id if #IWe      i8 A0 WMh   6~1IAWE,  then th8 hl4tJ
       Cor*LsaZonira'      t%?urtawl1 have mehor1tg to mm-
       Mnd   the   aUrioe5    OS the DlVlaloaPJl@auerof the
       Stata il-rghvry Pqartwnt      Pot tha purpose  ai auper-
       rtrlq     the oonrtroGtlon and rwvo~~ny5 of lateral
       rmd.8 1~ tholr rerp5otlYeccf2Atles.All fund8 5b
       lowted to tb5 aauntie b* thr ,ror1510~5   ot this
       Aat (Artiolw 6&75e-l to t 675a-f4j P. C. Art. 807~)
       My      used I‘M’ the COWtic
               k                      iA the &ay#Mnt  0s Ob-
       ~3&ntlOn8, Ur Uy,    05aucd end %.tWaFFsd tA t&5 QQD-
       StrWtiOA             Of   02   the   LA&WOVeB%At      Of    &.I     PoQba,         $.A-
       o&ding State lii@*ryrof ruoh 5oUAti~s4Ad &*trfot.5
       thersirrj
               or thr fxqnxwement OP the mad8 seaqpPiaia(r
       the County Aord srstem.'
         Tha 0~00 or stovoll0. shllroro,Cl*. App., 7fr8. u.
(2d)276, afflrnmd(Cola.App.) 103 3. U. (2d) 363, on page
367 of the latter  ~pinlon, oontaln8 the tollovbng                                  rtatomotito
with roapwt   to tho above quoted nctionr
                  “Ao to thot   portion          of lutonobtlo              regiotra-
     tlon         reta rotalnod   by Vu               Zandt     Countyi      Artlalo
     667%~10, Vemon*o AnnotatedCivil Watuteo, lr-
     prtoolyprovltlto  how saw stall bo t.rtge~ and
     r0r that rta.03 it lo obvious t&at AMiolo 6740
     ho 0    no     q & lo Atlc b n   to   o a mo .     l   .   l



                  l
                  Byatlolt 2342 OS the Roviotdbtatutoo, it
     lo providedt&at tbo ooveral oOll;iooioaoro,   twtbtr
     ulth the eouat JuQge,atall ooiqmot tho 'otmlo-
     ofaAero oourt. T 8uah aoat is monlftotlya malt,
     ud fo the a@tnoy of the whole oounty. The roo-
     poot1vt oltmboro  of the oa8a.oo:oAero oourt art
     thtptftrt primarily    repweentatlVe8 oi tho vhok BOUO-
     ty, Urd AOt tbtrO4 rOp~OOtA~tivtO   Of chtlr &WOptO-
     tat  pr00trrot8,  m0 duty 0r ttb0 oaari80~0~r0  aourt
    lo to transact the buoincroo, protoot the lAirtot,
    and promote tho utlfut    .er the oounty as a uhok.
    Among tho powro   oonftrrod upon owh oourt by uti-
     eit 2x51 ut th0 ramlngt                             a0   p0mr      to lay out
     aad rrtablloh,0-e     and                        dtooontlaut      roads and h&h-
     rays,         the power to build br~ldgoo
                                             ud                      kttp       Tom     1~
     ropom, and the owo~ to exerolo* gonwal ecatrol
     over 411 roads, glgh VajlO, st#FrltO, urd brif@t0 iA
     their oountlao.  They have the      ovor to levy ~8 tax
    not to exceed 15 aento on the $s00 vrluationfor
     rcmlo  and brldgeo. Thlr fund is, of oourn, sor uio
    benrrit   or all roads amI bridgesor tbo aouaty.
    !r&ot   provloimo of tho lau, 80 uoll as othororbict
    al&t be menticumed,    olearly042ntwpl8ttthat the oam-
    mloalwtro oourt of owh oountfshall ro@ard tha roods
     a nd h ig h va yor
                     o  th e ooulty                    80 l system,          to be k&d
     out, ohngti,  repdrecl, lmprovtd, aad rrLatalne$, as
     tu 6o graatloal, 8o a UhoLo to tho best 2nttr~oto
     and Vtlrwo OS all the pcopk ai the cowtf. It 10
     oloarlyoontomplettdthat til mode aradbrhwo      of
     tho aountyshall be rpairatalned,ropolred,and iapror-
     ed vhen rmtoo~y, as the aanditlonoomy rtqulrt,re-
     gardltoe or the prcalwr  la vhioh tams may be lo&Wed,
     so far as the rundo rill equitably jwtiry.*
                As ior that portion              or the Oottnt            rod &d briaOr,
fug& aowlotlng              as    oount;   taxes,     Art101e       6 + 40,    veraon’o   An-
notRttd        Civil Btotutea,povlaeor
                 ‘Th6 0omioolaztero            owt        8tall     ate    that    t&m
          road end bridgeluridor their oowaty lo $adlalouo-
          4andequltab4oqmnded                        ~~tltt~o88o~~~~
          Of th 6tiOOUAt~,ur d,
                              l0AOa r
          ti    00O000itr 0r th0 ~040                wi    pRlt,           1t ehll
          bt   expandediA eaoh OOUAty                O~OOlOnerO
                                                            mOiJ0Ot
          iA pP~tiOtt             t0 th0 @RObtAt aollmkd iA lUOh PO-
          slD6t.   WWty           UO6d iA bulldinp&WROtttAtrorrdr
          ohA      tirit be UHd odlp OA ilEO% CI@#~0Ad-&Aea
          roads,   ud  OA theee vhloh Oh@= h4Vt the ri&ht Of
          my   rtttw0hd rrtt 0r ao8t to ~08~ as otoalghta
          road u    lo praotloablt md  having the yeakot
          boaw orrOr0d bg the              oltit6Aoor aOIwy, labor w
          otbtr pmperty.
                 Thlo urtltle         lma hen ometmed                 by the C~,olm
0r   App6ai00r th6               strt0 0r T~Mo.           btwall        v. & b ivms,
                                                                                   l0pra.
u0   quote theretrfm              as r0uor0t

                "It ~111 bo oburved    U&M tbt mtlole la Quer-
          t&w   p~ovlbeothat Uao POM u& brlt¶gtttund #hall
          be jrdlolouolymadeqult8blyexpen&d "tirade
          aRtIbrag60 or t&t6aotmty,atoa,u
          aoaditionenfsAtotooityor the ro848 tl It--h
          ohdl be expendedin eaoh oouatfot3mleolofwre      pre-
          6iAOt iA ~OpWtlOtt     to tht 8R@Wt Ml&d&     %A
          DUO&t &UVJQbOt.       OUT eplnion,there lo obv%oua-
                             It.t
          1y AOU            ia thl0 UtiOh            ohlob t-b                 th6 BOI-
          mieolomro ootwt to t%lvl&ethe row3 m13 brl&e
          iurpdaoaordlng  to wy fixed nthesatlokl formul8,
          Wd ~ppW6iOA OUO iA &but06 rOr tht pUEgMO Or
          bd.ttg63tpdd in w gmt~ pt0ittttt.     m6 tt06or
          the word *expw&d* to our rInda am4      0Uggt~6.0
          ul86 Sa l6 r umQ0sh a ll
                                k lpportlonedccd p8ul out
          frcm tats to tfu u tho n6oeeoity rff 6boir uoe                                        *
          rrloto in tht ordltamy uhltalotr8ttoa                         CU tht ooua-
          ty a r mir a . l . .



                 *~o tulth o tudiAg         th is,     th 6   0a tml00a eF 0       OQuPtl
              give errget to mid artlo&
          tottgt                                               6740 sxoeptwhat
                                                             378




jioA~oblcE. G. abrvey,gsse 6


     the nectooltleo    or the roodo &ad bridges rwpU.ro
     a dsparturelrolpit. That artiol6rtquireothat
     the roed onb bfldgorundo OS all oowtlto o&W1
     be judiolouolyand equitablyeXg+nded, It turther
     roQulreothat owh ruadr &Ul, u ml             as tho
     oondition aud nmoeootty or ttao roule u lli w-t,
     b elx p endain  d lwh 8cm.imoiOnt~O   ptwlmt b pm-
        tlon to the mount oolleeted in ouab peolnot.
     E   dollittant purpooo oi this statute memo to be
     to requlro thot the rood ud bridge tund &all be
     lx p r ttdtd
               iAuoh 8~OOlontrO plwi.AOt lA grO=
     portlonto tho amountoolltttted therein. In this
     regard the statute memu tht        lmhpreeinotoh&ll
     promo hole bo entitled     to its an rota, an6 in
     the absence of any reaocmo toOw, oontrary    tbmy
     should be so dividedatwl qmdtd.       Houtver, the
     duty to expend the funtIe in t&t6
                                     proportionabove
     moAtloAedlo AOt u3 AbsolutelyWlosfble        OELII*
     This 10 evutnt ha8 tht rut thtt tb tkaaant
         pose o fth eltWtte 10 qucllifled   to the uturt
     p”” the oourt by ale8r mplla~tlon lo glve~ the
      hat
     right to expend tho road Md bridge fun& in & pro-
     portionother then In the proptartfon  IA whleh they
     are oolleckd uhe~ tho owdltlottoor the &owls la
     the rtopeotlv6 preo~laoto orebteo a Aeoerolt 00 to
     do. We thhk, hwever, t&At the rewlsemont to
     expend the fwl I.Athe pro$ortloAmentioned OaAAot
     be *voidedemept lo eaoeo or omdltlmo of Aeoeo-
     lity.   or 00~86,tho 0olp~i00i~0 fmurthu th8
     right to txeroiooits oouAd judgmnt ia det@rRitt-
     lag the Aeoeoolty,but It oamet aot mbltrarlly
     in regard to ouch Ratter.*

           It vlll be noted that Iiowa 8111 810.510, lupr8, tx-
prtooly   provMt0 *that All mosey rrom my lourae Whotsuever
Ombg into the rood end brtdgefwd ai Racer County,other
that those nontyo rtoelvod from dbeet ed valeremtwation,
8hll by tho ComlooioAeroCourt bo 8ppartlaolCL    eqwlly to e(Ulh
ot the Coamloolontro prtolnctooi said County.' SaiA Att also
turther provides In tfreot that  all wmeyo rootfvtd rraa dllreat
ad v8loremtw.at~oA,mwmobllo 116moe fees, tincamor for-
toltuceoor w othtc sowat fixed by IA* a           into tho road
M bridge fund of oaid county shall bo eqmd  -3    as proviatd
tor by law, and o&l1 not be trarurerredut&r my airoumot*lureo
jwxorablef. Q. Oarvoy,P*(Le7


to an     other        rund. k the roe6 uid           bridge     fund lo a ooaotltu-
tmtta I ruttd St is our oplniott that           holding0r the
                                                     undu      the
8 rem Court in the oaoe of Carroll 0. Wllllaao,201 a. V.
53 , the oorriaoionero~     oourt does AOt hvo any lo al author-
fty to tranoforowuo trom the rcaaeand brl&ge tUAS to auoth-
         or to txpt ox for one purpose,tox mow rUoetl oo-
or,rktttd,
tuulbly r0r another purpose. fa otbu *ado, Lt                  -
us@ oourt aould Aot legallytranofermosey tram t$?%%
bridgefund to w       Othtr  fund notvlthatand&g the povlo~ono
of Houoe Bill lo. 510, lupra.
                 Relterrlzg to APtIole VIIX, 8tatloo 9 ti                  the Conotltu-
thn,     it     lo stated in tho mom of Auotln &others                     va Patton,
a88s. Y.182:
                 .
                           Itluthorloea          tho kgiolature       to    pa80
        low1 Go;d*lavor0r a Ceotrtotedpur
        armenubot         0r th8 pubuo roads md
        shown above, ow bupemv Court hao he
        ~&b,     'theurinte~~~~eotpublia rcnbl18'    Inaide
        the &yin& out, opening, aW oonatmtotlonof Ned
        roado~.!Chtrtfore the authogty ootaftrrtd    by the
        ooartltutlonal  amtndmnt   e~rleo vlth it tbo right
        to cegulatt the arfatrro  0r tho oouatf tay ia rueh
        reoptoto  as are aeoeaoarllyand lppr~lately oo*
        neoted with or inoNenta1 and luboiWy        to tbt
        objeator ouoh limitedpewor -- the malntenanee,
        l~oluttlag the layhag out, 0poIllry; and oomtrwtlua
        ol public       roo40.           AOt lUthOPi&t tht
                                   It dOt0                             OUb -
        traetlon, by looal or lpe6lallaws, oi pvtro tra
        county aonlooloatroand the isomioolanero~   oours
        aWtrret3 by generallava. It does not 8uthorl.m
        a ohattge19 the rlnauolallyoten~OS oouatleo rlxed
        by general lmo.   It does Aot luthoefle th eOr ta -
        tt0n     or 0rri000      ukd   tht    0208hmg     or th000 orricer
        uith fuuatlonoalready                pwIormod     b  oslotlng   ot-
        rlaaro   as provide4 tar             by &tatral    Lo.      5oAt of
        these urn tneldentel     oc neoeoo~y to the nlnten-
        umo,   lay@g   out, owning,    and oonotruction of reads.
        It merely authorloeo the lpplloatlonof the tlm-
        clal oyotenur4 the govtmoo&.al maohineryllcaady
        existingto the aatlart authoplxedthereby. The
        rirumei         optem an& tho goveraaexxtal maohlncr~ al-
        ready        oxlotingus&r gwmral laws are ample ror all
      a wh la t1 v*itieaSf th.esaeadasint b edb eenla tend-
      ed to nullify the alms0 of 8eotion !%i of ertlak
      3, preaarlblng that the kgl8lNdre    8hould not pa88
      any looal or 8gsoirl.l~ rejphtiaag the 8rf’atitrs 0s
      ~otmtle8,   it would have bee+8            simple nmttor to
     hata d&xlt&t,$tt               the tl#a OS it8 8ubzai88loa,
                                   'aad pr0vlde for tb urn&e-
      mu&   end OOntml      &s?eef,*a8         n8 dofn ln the met&d-
      ma t
         l~th0riri~   t.h0hgi8btura  to p0~id0 r0r thr
      formation of Wmol dlstriata by spoolal lam.*
            After OaPefullycotulderlq Xouae BilZ lo. 510, ruprs,
it Is o ur o p inio n th a tuld      Aa t a a nno tb e    8wt8lned       l    a    8p w
@i&l ra8d &U underAetloleVIII,           9 ol the Constitution
                                              8eotlon
b#Uuae none Of the polnrr Or restriotiona aonferred On t&8
aadssl0ner8~ court are beMental or rmaer8uy to the mun-
tenmae, l8*        out, oproing, and oan8truotlon of roads. Xou-
lvw, o nth eo th eh          th eAot 1 s
                       r a id,          8nattempt to sub tr ut   tr a 8
the p o wer 8o f th e oOICII8aIone~8*a etwt p er td.nla to
                                                        g th e lx -
padltureancI8llw~tloaof              tha roedawl         bridge   fund   of       tin
oeunty   aonferred   by   ipneml     lam.

            It 1s our furtheropinltbn t&t Eouse BLU lo. 510,
lup n,violate8 Ar tlo le
                       XIX,Beotlon !j6 o ith eCeautitutlon,
So&lddlng the repuktion of aounty &fair8 by loa8l a rpeolal
    . Therehre, ue are of the aplnlonthat said hat 18 un-
fonm;~m~i~    and so hold. (Bee the -8es of Aumtia Ekotherr
                  C, W      Uller     V* Zl    PUO Gountr,        1% a. Y. (2d)
          T orltier
l&IO,aad'aut                alted thereb.)
                                                        Your8 very truly